92 F.3d 1203
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Antonio G. ABUY, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 96-7023.
United States Court of Appeals, Federal Circuit.
July 1, 1996.

Before ARCHER, Chief Judge, NIES, Senior Circuit Judge, and RADER, Circuit Judge.
ARCHER, Chief Judge.

ORDER

1
On March 21, 1996, we directed Antonio G. Abuy to respond to the issue of whether his notice of appeal was timely.  Abuy submits a response, but does not address the timeliness issue.


2
On June 26, 1992, the Court of Veterans Appeals entered judgment in Abuy's case.  On February 5, 1996, nearly four years after the entry of judgment by the Court of Veterans Appeals, this court received Abuy's notice of appeal.  An appeal from the Court of Veterans Appeals must be filed within 60 days after the date of entry of the judgment.  38 U.S.C. § 7292(a);  28 U.S.C. § 2107;  Fed.R.App.P. 4(a)(1).  We have no authority to waive this statutorily imposed requirement.   Placeway Constr.  Corp. v. United States, 713 F.2d 726, 728 (Fed.Cir.1983).  Because Abuy's notice of appeal was not filed within 60 days of entry of judgment by the Court of Veterans Appeals, we must dismiss his appeal.   See Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction where notice of appeal is untimely).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Abuy's appeal is dismissed.


5
(2) Each side shall bear its own costs.